Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-14 in the reply filed on May 19th, 2022 is acknowledged. Non-elected invention of Group II, claims 15-17 have been withdrawn from consideration.  Claims 1-17 are pending.
Action on merits of Group I, claims 1-14 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings filed on 12/22/2020 are objected.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features: “a liner layer, and an OLED encapsulation layer disposed on a side of the substrate” in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2, 4, 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yang (US 2008/0309230, hereinafter as Yang ‘230).
Regarding Claim 1, Yang ‘230 teaches an organic light-emitting diode (OLED) display panel (see abstract), comprising: 
a substrate (Fig. 4, (50a); [0028]) and a plurality of pixel units disposed on the substrate, wherein each of the pixel units comprises several sub-pixel units (see para. [0028]), adjacent ones of the sub-pixel units are spaced apart by a pixel definition layer (53a; [0028] and [0060]), and a height and a width of the pixel definition layer (53a) around each of the sub-pixel units are constant (see Fig. 4); and wherein each of the sub-pixel units of different colors (e.g. red, green and blue colors) has a same shape and a same area (see Fig. 4 and para. [0060]).  

Regarding Claim 8, Yang ‘230 teaches an organic light-emitting diode (OLED) display panel (see abstract), comprising: 
a substrate (Fig. 4, (50a); [0028]) and a plurality of pixel units disposed on the substrate, wherein each of the pixel units comprises several sub-pixel units (see para. [0028]), adjacent ones of the sub-pixel units are spaced apart by a pixel definition layer (53a; [0028] and [0060]); and wherein each of the sub-pixel units of different colors (e.g. red, green and blue colors) has a same shape and a same area (see Fig. 4 and para. [0060]).  

    PNG
    media_image1.png
    253
    454
    media_image1.png
    Greyscale

Fig. 4 (Yang ‘230)

Regarding Claims 2 and 9, Yang ‘230 teaches each of the pixel units comprises a plurality of red sub-pixel units, a plurality of green sub-pixel units, and a plurality of blue sub-pixel units (see Fig. 4 and para. [0038]).  

Regarding Claims 4 and 11, Yang ‘230 teaches the height and the width of the pixel definition layer (53a) spacing apart the sub-pixel units are constant (see Fig. 4).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘230 as applied to claim 2 above, and further in view of Xia (US 2019/0206313, hereinafter as Xia ‘313).
Regarding Claims 3 and 10, Yang ‘230 is shown to teach all the features of the claim with the exception of explicitly the features: “a number of the red sub-pixel unit, a number of the green sub-pixel unit, and a number of the blue sub-pixel unit are different from each other, and the number of the blue sub-pixel unit is greater than the number of red sub-pixel units and greater than the number of green sub-pixel units”.  
However, Xia ‘313 teaches a number of the red sub-pixel unit, a number of the green sub-pixel unit, and a number of the blue sub-pixel unit are different from each other (see Figs. 6-8), and the number of the blue sub-pixel unit (111 and 113; [0037]) is greater than the number of red sub-pixel units and greater than the number of green sub-pixel units (see Fig. 8 and para. [0038]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yang ‘230 by having a number of the red sub-pixel unit, a number of the green sub-pixel unit, and a number of the blue sub-pixel unit are different from each other, and the number of the blue sub-pixel unit is greater than the number of red sub-pixel units and greater than the number of green sub-pixel units in order to have a better visual feeling and a comfortable visual experience (see para. [0036]) and/or improving the display performance of the display panel (see para. [0038] as suggested by Xia ‘313.

Regarding Claims 5 and 12, Xia ‘313 each of the sub- pixel units has a circular shape or a rectangular shape in a top view, and a rectangular shape or a trapezoidal shape in a cross-sectional view (see para. [0048]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the sub- pixel units has a circular shape or a rectangular shape in a top view, and a rectangular shape or a trapezoidal shape in a cross-sectional view on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). A person of ordinary skills in the art is motivated to select the sub- pixel units has a circular shape or a rectangular shape in a top view, and a rectangular shape or a trapezoidal shape in a cross-sectional view for the purpose of providing a more efficiency light emitting diode device and/or improving the display performance of the display device.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘230 as applied to claim 1 above, and further in view of Choe (US 2014/0110674, hereinafter as Choe ‘674).
Regarding Claims 6 and 13, Yang ‘230 is shown to teach all the features of the claim with the exception of explicitly the features: “a first substrate, a buffer layer, a gate, an insulating layer, an active layer, an etching stop layer, a source, a drain, a first through hole, a second through hole, and a planarization layer, and the OLED display panel further comprises a first electrode, a light- emitting functional layer, a second electrode, a liner layer, and an OLED encapsulation layer disposed on a side of the substrate”.  
However, Choe ‘674 teaches a first substrate (Fig. 1, (100); [0027]), a buffer layer (see Fig. 1), a gate (222; [0028]), an insulating layer (see Fig. 1), an active layer (221; [0028]), an etching stop layer (see Fig. 1), a source, a drain (223; [0028]), a first through hole, a second through hole, and a planarization layer(see Fig. 1), and the OLED display panel further comprises a first electrode (211; [0030]), a light- emitting functional layer (212; [0031]), a second electrode (213; [0030]), a liner layer (214; [0032]), and an OLED encapsulation layer disposed on a side of the substrate (300; [0026]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yang ‘230 by having a first substrate, a buffer layer, a gate, an insulating layer, an active layer, an etching stop layer, a source, a drain, a first through hole, a second through hole, and a planarization layer, and the OLED display panel further comprises a first electrode, a light- emitting functional layer, a second electrode, a liner layer, and an OLED encapsulation layer disposed on a side of the substrate in order to improve reliability of an organic light emitting display device (see para. [0044]) as suggested by Choe ‘674.

Regarding Claims 7 and 14, Choe ‘674 teaches the height of the pixel definition layer (215; [0029]) is greater than a height of the second electrode (213; [0033]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the height of the pixel definition layer is greater than a height of the second electrode on the basis of it suitability for the intended use as a matter of obvious design choice (see Fig. 1 of Wallace et. al (US 2009/0263567) as an evidence).  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Goto et al. (US 2017/0301740 A1)			
Bai et al. (US 2017/0365646 A1)
Wang et al. (US 2016/0035802 A1)		
Mori (US 2012/0235178 A1)
Wallace et al. (US 2011/0306157 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829